DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 6, 8 – 11 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Asghari et al. US 2017/0038786 (hereinafter Asghari) in view of Wachal US 2014/0266061 (hereinafter Wachal).

Regarding claim 1, Asghari teaches: a battery system management method, comprising:
executing a first process to determine an effective capacity of the battery system;
executing a second process configured to provide a schedule of usage of the battery system to one or more operators based on the effective capacity, market conditions, and operation constraints (Fig. 2, [0041]-[0050] - - generate schedule for GSS in day-ahead markets; [0043] - - scheduling GSS for participation in day-ahead markets while satisfying GSS commitments and requirements in the presence of regulation uncertainties and hard constraints); and
executing a third process in real time configured to control the battery system according to the schedule, battery status in real time, and signals provided from the one or more operators in real-time ([0041] - - real time control of frequency regulation services for Grid Scale Energy Storage (GSS) units).

But Asghari does not explicitly teach: executing a first process periodically to determine an effective capacity of the battery system;

However, Wachal teaches: executing a first process periodically to determine an effective capacity of the battery system ([0049] - - periodically generate “charging 

Asghari and Wachal are analogous art because they are from the same field of endeavor.  They all relate to storage system control.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Asghari, and incorporating periodically determining an effective capacity of the battery system, as taught by Wachal.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve management and operation of energy storage systems, as suggested by Wachal ([0027]).

Claim 6 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Claim 11 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 3, the combination of Asghari and Wachal teaches all the limitations of the base claims as outlined above. 

Asghari further teaches: determining the operation constraints based on the effective capacity and capacity reservation estimation ([0055] - - maximum discharging power; [0080] - - hard constraints to not violate the minimum/maximum state of charge limits);
obtaining the market conditions comprising market prices for each period of time in a given time interval associated with the second process ([0053] - - prices over an hour); and
generating the schedule of usage for the battery system from the operation constraints, the market conditions, and the effective capacity for the each period of time in the given time interval (Fig. 2, [0043], [0053]-[0057] - - generate optimal schedule for GSS by co-optimization; the equations of co-optimization include the constraints, the market conditions and the effective capacity).

Claim 8 is substantially similar to claim 3 and is rejected for the same reasons and rationale as above.

Claim 13 is substantially similar to claim 3 and is rejected for the same reasons and rationale as above.

Regarding claim 4, the combination of Asghari and Wachal teaches all the limitations of the base claims as outlined above. 

Asghari further teaches: controlling the battery system in real time according to the battery status and the signals provided from the one or more operators in real-time ([0041] - - real time control of frequency regulation services for GSS units);
while monitoring the battery status in real-time:
determining a state of charge (SoC) of the battery system in real-time, an operation control mode of the battery system corresponding to the SoC of the battery system, and , the operation control mode based on the SoC of the battery system being in a normal operation range or exceeding the normal operation range ([0072] - - hourly SoCs, [0022] - - follow the FR signal to provide up/down services; GSS unit reaches it capacity limits; [0060] - - the SoC violates the minimum allowed SoC at some intervals, this is exceeding the normal operation range);
generating battery dispatching signals to the battery system to control regulation power of the battery system according to a control algorithm corresponding to the determined operation control mode ([0041] - - real time control of frequency regulation services for GSS units based on optimum schedules); 
and dispatching the battery dispatching signals to control the regulation power of the battery system ([0041] - - real time control of frequency regulation services for GSS units).

Claim 9 is substantially similar to claim 4 and is rejected for the same reasons and rationale as above.

Claim 14 is substantially similar to claim 4 and is rejected for the same reasons and rationale as above.

Regarding claim 5, the combination of Asghari and Wachal teaches all the limitations of the base claims as outlined above. 

Asghari further teaches: the second process is executed periodically at a period that is faster than the first process ([0068], [0069] - - 1st process (e.g. 4MWh GSS unit) is performed every day for day ahead market; 2nd process is hourly schedule; hourly is faster than daily).

Claim 10 is substantially similar to claim 5 and is rejected for the same reasons and rationale as above.

Claim 15 is substantially similar to claim 5 and is rejected for the same reasons and rationale as above.

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asghari et al. US 2017/0038786 (hereinafter Asghari) in view of Wachal US 2014/0266061 (hereinafter Wachal) and Sakakibara US 2005/0017686 (hereinafter Sakakibara).

Regarding claim 2, the combination of Asghari and Wachal teaches all the limitations of the base claims as outlined above. 

Wachal further teaches: for a predetermined time interval being reached or for an abnormality being detected from one or more of estimated life cycles of the battery system and status of the battery system, determining the effective capacity of the battery system ([0049] - - periodically generate “charging methods” specific to health status of the battery; [0037] - - battery health status includes battery capacity).

But the combination of Asghari and Wachal does not explicitly teach: determining the effective capacity of the battery system based on the estimated life cycles of the battery system and a rated battery life cycle of the battery system;

However, Sakakibara teaches: : determining the effective capacity of the battery system based on the estimated life cycles of the battery system and a rated battery life cycle of the battery system (Fig. 11, [0199] - - determine battery capacity based on charging/discharging cycles and a rated life cycle, Nz is a rated cycle);

Asghari, Wachal and Sakakibara are analogous art because they are from the same field of endeavor.  They all relate to storage system control.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as  Asghari and Wachal, and incorporating determining capacity based on battery life cycles, as taught by Sakakibara.  

One of ordinary skill in the art would have been motivated to do this modification in order to check battery health status, as suggested by Sakakibara ([0016]).

Claim 7 is substantially similar to claim 2 and is rejected for the same reasons and rationale as above.

Claim 12 is substantially similar to claim 2 and is rejected for the same reasons and rationale as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YUHUI R PAN/Primary Examiner, Art Unit 2116